Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After a thorough search, examination, and in light of the prior art made of record claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either, singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The closest prior art of record is Djordjev et al. US 20170090028. Djordjev discussed “a circuit for generating and detecting ultrasonic sensing signals comprising: a piezoelectric device having a transmitting electrode and a receiving electrode; a biasing-and-sampling sub-circuit configured to set different bias voltages to the receiving electrode, wherein the piezoelectric device is configured to transmit an ultrasonic signal upon applying an exciting pulse signal to the transmitting electrode or to generate a voltage signal at the receiving electrode upon receiving an ultrasonic echo signal based on the ultrasonic signal”. However the prior art fails to teach a combination of all the claimed features as presented in independent claim 1, which include, “a signal-collecting sub-circuit coupled to the receiving electrode to determine a first sampling voltage based on the voltage signal at the receiving electrode in a first sampling period to be passed out under control of a first control signal and a second control signal and determine a second sampling voltage based on the voltage 
claim 11 which include “a signal-collecting sub-circuit coupled to the receiving electrode to determine a first sampling voltage based on the voltage signal at the receiving electrode to be passed out under control of a first control signal and a second control signal in a first sampling period and determine a second sampling voltage based on the voltage signal at the receiving electrode to be passed out under control of the first control signal and the second control signal in a second sampling period; and a peripheral digital circuit configured to deduce the ultrasonic echo signal received by based on a differential signal between a first digital signal converted from the first sampling voltage and a second digital signal converted from the second sampling voltage.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625